TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 25, 2021



                                       NO. 03-20-00086-CV


                                   William P. Klages, Appellant

                                                  v.

                                     Rita E. Klages, Appellee



             APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
                  BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                     AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s Order in Suit to Modify Spousal Maintenance and the

Parent-Child Relationship signed by the district court on December 4, 2019. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. Appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.